To: U.S. District Court
    for the Eastern District of Pennsylvania,
    601 Market Street, #2609
    Philadelphia, Pennsylvania 19106

    Re: Richard R. Cadmus Jr. v. The Brown Firm, PLLC et al.

Dear Clerk,

    Please find this letter motion and unsworn declaration responsive to the Court’s January 22,
2018 Order [ECF No. 7] related to effecting service of process on all captioned defendants in Civil
Action No. 2:18cv04775-MSG.

    On November 2, 2018, I filed the instant action against the captioned defendants. [ECF No.
1]. Ninety (90) days from the filing date to serve process on all captioned defendants expired on
January 31, 2019 pursuant to Fed. Rule. Civ. P 4(m).

    However, On January 22, 2019, the Court issued an order directing me to effect service of
process on all defendants and file a certificate of service via CM/ECF in the instant case.
Essentially, the Court stated it would dismiss my action for failure to prosecute if I did not comply
within fourteen (14) days (i.e., February 5, 2019). [ECF No. 7]

     To this end, I am filing this letter seeking permission to enlarge the time to effect service of
process on defendants in good-faith pursuant to Fed. R. Civ. P 4 (or the Rule this Court determines
controls its jurisdiction to grant the relief I am requesting). As such, good cause exists to grant a
reasonable thirty (30) day extension to complete service on all defendants no later than March 7,
2019 as follows:

       1.) To the best of my knowledge, I am not required to confer with unserved
           defendants prior to filing the instant letter;

       2.) This letter is timely filed before the February 5, 2019 service of process expiration
           deadline has expired;

       3.) This letter is the first and only request for an enlargement of time to serve process
           on the captioned defendants in this matter;

       4.) After initially filing suit in November of 2018, my belongings including office
           supplies, tools, paperwork and case related information was packed up in boxes
           and removed to be stored at a family member’s home and other temporary
           locations as I transitioned out of the previous residence into a temporary living
           situation;

       5.) Thereafter, I was able to permanently relocate to a new residence and begin to
           unpack my belongings including my office and legal work product on or around
           December 23, 2018;

                                                 1
       6.) Further, a zip “thumb” drive I maintained case information on woefully
           malfunctioned and “failed”. It contained content regarding the whereabouts of
           each named defendant. As such, I was not able to gain access to necessary
           information about the case and defendants (i.e., screenshots, notes, emails and
           other work product);

       7.) The holidays caused more delay due to pre-scheduled travel and family plans
           which I was not in control thereof;

       8.) Moreover, it also now appears several pieces of mail were sent by and returned
           to the Court from erroneous “defendant” addresses I previously disclosed and
           reasonably believed were accurate;

       9.) Investigative work related to defendants’ residences is ongoing and necessary to
           determine new service addresses where several of the defendants may be found
           or which may reasonably be considered an [abode];

       10.) I have a been diagnosed with a debilitating disease (20 years ago) which flares
           up, causes me serious pain and hinders my physical and mental abilities;

       11.) As a result of the above, I am also under a work crush with other equally
           pressing jobs and projects which also are behind and some with equally important
           deadlines and/or completion dates;


        Defendants will not be prejudiced because there is no scheduling order, no discovery taken
and no responsive pleadings have been filed as of the date of this letter. I am not filing this letter
in bad faith and I certainly have no dilatory motivation in seeking this reasonable enlargement of
time. There is no statute of limitations at issue which would bar my action moving forward.

       To the extent the court determines the statute of limitations are at issue, refiling my
complaint after being dismissed for failure to prosecute could arguably bar my complaint from
being refiled and may prejudice my rights to relief in a subsequent action.

         Wherefore, I request the Court grant this request to reasonably enlarge the time to serve
process and file the service certifications no later than March 7, 2019 and any other and further
relief this court determines is necessary to promote the case being heard on the merits.

                                                       By: RICHARD R. CADMUS JR.,
                                                       s/ Richard R. Cadmus Jr.________
                                                       Richard R. Cadmus Jr. Pro Se
                                                       P: (540)395-3539
                                                       randcadmus@gmail.com
                                                       Pro Se Plaintiff


                                                  2
                                UNSWORN DECLARATION

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge information and belief.
Executed on the 3rd day of February 2019.




                                                           Signed: s/ Richard R. Cadmus Jr.




                                               3
